COXE, District Judge.
The board found that the merchandise in question invoiced as “crepe” or “crepe tissue,” “is made in a tissue-paper mill, is invoiced as tissue, advertised as tissue, and sold as tissue” and “is tissue paper.” Additional testimony was taken in this court, but it is cumulative in character and does not materially change the issue. There is evidence to sustain the findings of the board, and, even if it be conceded that the preponderance of testimony is the other way, still the court would not be warranted in reversing their judgment. ' It will be observed that the language of paragraph 19 is very broad. “All tissue paper * * * made up in any form.” It covers tissue paper of all varieties. The process by which the imported paper is made is not known, but it is proved that similar paper is made in this country by passing tissue paper through a machine which crimps or crinkles it. One of the witnesses for the importer gave the following common-sense definition: “Tissue paper is a thin paper; that is all there is to tissue paper; a thin paper.” There is testimony to the effect that the imported merchandise is in fact tissue paper, that it was commercially known as crepe tissue paper and was so designated in the trade, even by the importing company itself. It is not against the evidence to find that in a smoothed-out condition it is a kind of heavy-weight tissue paper. Subject this paper to a crimping process and it becomes crimped tissue paper. It is crinkled, to be sure, but it is tissue paper still, and consequently is specially provided for under paragraph 419. The change thus produced might suffice to place the paper under a more specific paragraph, if one existed, but it is not sufficient to take it *729out of tlie paragraph providing for “all tissue paper” and pla.ce it under the paragraph providing broadly for “all other paper.” The board has found that the imported merchandise is tissue paper, several witnesses have testified that it was known to the trade as crepe tissue paper and the importer has time and time again called it crepe tissue paper. In view of these facts the court is inclined to think that the collector has selected the proper paragraph, and, in any view, the court does not feel justified in interfering with the decision of the board. Affirmed.